       Case 2:20-mc-00098-RSL Document 7 Filed 12/10/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                      Plaintiff,                NO.     MC20-0098-RSL
               v.
WEST CENTRAL PRODUCE, INC., a
California corporation,                         ORDER RELEASING GARNISHEE
                      Defendant,
               v.
WELLS FARGO BANK, N.A.,
                      Garnishee-Defendant.

       THIS MATTER coming on for consideration at Plaintiff’s request, Plaintiff’s Motion

for Entry of an Order Releasing Garnishee, and the Court having reviewed the records and file

herein and the affidavit of Thomas A. Leahy in support of the motion, and being fully advised

in the premises, NOW, THEREFORE;

       IT IS HEREBY ORDERED that the garnishee, Wells Fargo Bank, be and it hereby is fully

and completely released from any duty under that certain Writ of Garnishment dated November 6,

2020, in the sum of $138,890.65, which was served upon said garnishee on December 2, 2020. Any

funds being held by the garnishee under that Writ of Garnishment should be released by it back into

defendant's account with the garnishee.

       Dated this 10th day of December, 2020.



                                             Robert S. Lasnik
                                             United States District Judge

ORDER RELEASING GARNISHEE – p. 1
MS20-00098-RSL
       Case 2:20-mc-00098-RSL Document 7 Filed 12/10/20 Page 2 of 2




Presented for Entry by:




REID, McCARTHY, BALLEW & LEAHY, L.L.P.

By: s/Thomas A. Leahy
Russell J. Reid, WSBA #2560
Thomas A. Leahy, WSBA #26365
Reid, McCarthy, Ballew & Leahy, LLP
100 West Harrison Street, N. Tower, #300
Seattle WA 98119
Telephone: (206) 285-0464
Fax: (206) 285-8925
Email: tom@rmbllaw.com
Attorneys for Plaintiff




ORDER RELEASING GARNISHEE – p. 2
MS20-00098-RSL
